Citation Nr: 0708314	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  The veteran's 
alleged stressors include a mortar and rocket attack that 
struck a water tower or mess hall in Long Binh in the "8th or 
9th month" the veteran was in Vietnam, which coincides to 
approximately November or December 1969.  The veteran's 
personnel records indicate that he served with the 4th 
Transportation Command in the 551st Transportation Company at 
that time.  There is no evidence of record that the RO tried 
to verify this stressor by contacting the National Personnel 
Records Center (NPRC) or the Joint Services Records Research 
Center (JSRRC) for unit records, Operational Report-Lessons 
Learned, or morning reports.  The RO should obtain these 
records.  38 U.S.C.A. § 5102A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The veteran later served in the 368th Transportation Company, 
and has reported stressors of mortar and rocket attacks, in 
general, a mortar and rocket attack that hit the tanker 
battery for 45 minutes, and the death of a girl in front of 
him.  See November 2006 Video Hearing transcript; February 
2002 stressors statements.  The veteran did not provide dates 
for these incidents.  He should be requested to provide more 
specific information, including approximate dates, for these 
incidents so records can be searched for verification 
purposes.  


Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the 2006 
hearing transcript and the 2002 stressor 
statements, by requesting unit records 
and a unit history.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.  

2.  If a stressor is verified, schedule 
the veteran for a VA examination to 
determine if he has PTSD as a result of 
that stressor.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.  

3.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and allow 
adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



